[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                     FILED
                                                              U.S. COURT OF APPEALS
                                 No. 10-13324                   ELEVENTH CIRCUIT
                             Non-Argument Calendar               DECEMBER 8, 2010
                           ________________________                  JOHN LEY
                                                                      CLERK
                      D.C. Docket No. 0:07-cr-60007-FAM-1

UNITED STATES OF AMERICA,

                                                   lllllllllllllllllllllPlaintiff-Appellee,

                                       versus

MICHAEL ANTHONY PHILLIPS,

                                                lllllllllllllllllllllDefendant-Appellant.

                           _______________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (December 8, 2010)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Michael Phillips appeals pro se the denial of his motion to revisit his

sentence. Phillips argues that the district court lacked authority to sentence him as
a career offender because another court had ruled that his two prior felony

convictions were related. We affirm.

      The district court did not err because Phillips was not entitled to any form of

cognizable relief. Even if we look “behind the label of” Phillips’s motion, his

action is not “cognizable under a different remedial statutory framework.” United

States v. Jordan, 915 F.2d 622, 624–25 (11th Cir. 1990). The district court lacked

jurisdiction to modify Phillips’s sentence more than seven days after it was

imposed. See Fed. R. Crim. P. 35(a) (2007). Phillips could not obtain relief under

Federal Rule of Civil Procedure 36 because he sought “to make a substantive

alteration to [his] criminal sentence,” United States v. Pease, 331 F.3d 809, 816

(11th Cir. 2003), and a motion for relief from his sentence would be dismissed as

successive, see Fed. R. Civ. P. 60(b); Gonzalez v. Crosby, 545 U.S. 524, 531–32,

125 S. Ct. 2641, 2647–48 (2005); Williams v. Chatman, 510 F.3d 1290, 1293

(11th Cir. 2007). Phillips also could not obtain a writ of habeas corpus because

his petition would be barred as successive and he does not seek relief based on a

new rule of constitutional law or newly discovered evidence. See 28 U.S.C. §§

2241, 2255.

      We AFFIRM the denial of Phillips’s motion.




                                         2